Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	A Non-Final Rejection, following a Request for Continued Examination (RCE), was issued July 15, 2021.  An amendment in response to the Non-Final Rejection was filed January 13, 2022.
	Prior to the filing of that amendment, multiple interviews had taken place regarding possible nonobvious subject matter.  Both the Examiner and the Applicant’s attorney, Ms. Jennifer Andrew, collaborated to propose various amendments.  However, no agreement on allowability was reached.
	Following the filing of the amendment, the Examiner proposed additional limitations which, subject to a final search, would place the application in condition for allowance.  Agreement was reached on allowance on January 26, 2022, subject to a final search.  A subsequent searched was conducted and the claims are now in condition for allowance, based on the Examiner’s Amendment (“Amendment”).
	Therefore, in light of the Amendment herein, the rejection of the claims under §103, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 was previously confirmed and explained in a Final Rejection dated March 2, 2020.  Eligibility is reconfirmed below.  
	Accordingly, Claims 1, 7, 11, 16, 21 - 22, 24 – 25, 27, and 29 are pending and in condition for allowance, as set forth herein.  


Examiner’s Amendment

3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given by Jennifer Andrew,    Applicant’s Attorney of Record, on January 26, 2022.  
	Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 
	

1. (Currently Amended) A system for processing [[a]] an in-store merchandise return transaction for a retail item purchased by a customer in-store from one of a plurality of retail facilities of a retailer, the system comprising:
a fully automated in-store self-service kiosk located within one of the plurality of facilities, wherein the kiosk is not staffed by any employee of the retailer and is located in an area of the retail facility accessible by the customer in possession of the item, the self-service kiosk comprising:
a reader configured to identify a purchase transaction of the 
a user interface configured to allow a customer to enter information using the reader or a touchscreen display relating to [[a]] the purchase transaction of the item to be returned;

a control circuit coupled to the self-service kiosk and the database, the control circuit comprising a memory and configured to execute computer readable instructions stored on the memory, the computer readable instructions, when executed by the control circuit, causing the self-service kiosk to:
display to the customer a first prompt on the user interface to provide an identifier relating to [[a]] the purchase transaction in which the item was previously purchased, wherein the identifier correlates the item to be returned with the previous return purchase transaction by the customer, wherein the identifier comprises at least one of an image of a purchase receipt, an e-receipt, an order number, a customer number, a UPC code, a credit card number, a telephone number, an email address, and a mailing address;
obtain from the customer, via the user interface or from the reader, the identifier relating to the purchase transaction in which the item was previously purchased;
display a second prompt on the user interface to provide a selection identifying the item from the purchase transaction to be returned;
obtain from the customer, via the user interface or from the reader, the selection identifying the 
display a third prompt on the user interface to provide a reason for the 
obtain from the customer, via the user interface, the reason for the 
display a fourth prompt on the user interface to select a preferred tender for the return transaction;
obtain from the customer, via the user interface, a selection of the preferred tender for the return transaction;
automatically authorize without assistance of any employee of the retailer the return by analyzing data relating to at least one of purchase transactions, product information, store policies, warranty information, and customer profiles, wherein authorizing the return does not require assistance by a store worker; and
display instructions to the customer on the user interface for delivering the an unattended drop-off location in the retail facility where the kiosk is located, wherein the item is retrieved by an employee of the retailer at a time subsequent to the time of drop-off,
wherein the reader comprises at least one of a barcode reader and an image scanner, and
the computer readable instructions, when executed by the control circuit, enable the customer to perform the entire return transaction independently using the self-service kiosk such that the entire return transaction can be completed by the customer in the retail facility using only the self-service kiosk.

2.  	(Canceled) 

3.  	(Canceled) 

4-6.  	(Canceled) 

7.  	(Currently Amended) The system of claim 1, wherein the location of the retail facility where the 

8-10.  	(Canceled) 
	
11.  	(Currently Amended) A method for processing [[a]] an in-store merchandise return transaction for a retail item purchased by a customer in-store from one of a plurality of retail facilities of a retailer using a fully automated in-store self-service kiosk located within one of the plurality of facilities, wherein the kiosk is not staffed by any employee of the retailer and is located in an area of the retail facility accessible by the customer in possession of the item, the self-service kiosk comprising a reader configured to identify a purchase transaction of the item to be returned, and a user interface configured to allow a customer to enter information using the reader or a touchscreen display relating to [[a]] the purchase transaction the item to be returned, the method comprising:
by a control circuit coupled to the self-service kiosk, the control circuit comprising a memory and configured to execute computer readable instructions stored on the memory:
displaying to the customer a first prompt on the user interface to provide an identifier relating to [[a]] the purchase transaction in which the item was previously purchased, wherein the identifier correlates the item to be returned with the previous return purchase transaction by the customer, wherein the identifier comprises at least one of an image of a purchase receipt, an e-receipt, an order number, a customer number, a UPC code, a credit card number, a telephone number, an email address, and a mailing address;
obtaining from [[a]] the customer, via the user interface, the identifier relating to the purchase transaction in which the item was previously purchased;
displaying a second prompt on the user interface to provide a selection identifying the item from the purchase transaction to be returned;
obtaining from the customer, via the user interface or from the reader, the selection identifying the 
displaying a third prompt on the user interface to provide a reason for the 
obtaining from the customer, via the user interface, the reason for the 
displaying a fourth prompt on the user interface to select a preferred tender for the return transaction;
obtaining from the customer, via the user interface, a selection of the preferred tender for the return transaction;
authorizing the return without assistance of any employee of the retailer by analyzing data relating to at least one of purchase transactions, product information, store policies, warranty information, and customer profiles, said data being contained in a database, wherein authorizing the return does not require assistance by a store worker; and
displaying instructions to the customer on the user interface an unattended drop-off location in the retail facility where the kiosk is located, wherein the item is retrieved by an employee of the retailer at a time subsequent to the time of drop-off,
wherein the reader comprises at least one of a barcode reader and an image scanner, and
the computer readable instructions, when executed by the control circuit, enable the customer to perform the entire return transaction independently using the self-service kiosk such that the entire return transaction can be completed by the customer in the retail facility using only the self-service kiosk.

12.  	(Canceled) 

13. 	(Canceled) 

14-15.  (Canceled) 

16.  	(Currently Amended) The method of claim 11, wherein the location of the retail facility where the 

17-20.  (Canceled) 

21. 	(Previously Presented) The system of claim 1, wherein the self-service kiosk further comprises a printing device, and when the return transaction is authorized, the control circuit causes the printing device to print a return label comprising a unique identifier relating to the return transaction.

22. 	(Currently Amended) The system of claim 21, wherein the control circuit is further configured to provide instructions to the customer to affix the return label to the 

23. 	(Canceled)

24. 	(Previously Presented) The method of claim 11, further comprising causing a printing device associated with the self-service kiosk to print a return label comprising a unique identifier relating to the return transaction.

25. 	(Currently Amended) The method of claim 24, further comprising providing instructions to the customer to affix the return label to the 

26. 	(Canceled) 

27.	(Previously Presented) The system of claim 1, wherein the control circuit is further configured to provide an alert to a store worker when at least one condition is satisfied.

28.	(Canceled) 

29. 	(Previously Presented) The method of claim 11, wherein the control circuit is further configured to provide an alert to a store worker when at least one condition is satisfied.


Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance:
	Confirmation of Eligibility under §101:
	In addition to the explanation mentioned above and previously made of record, it is noted that the Amendment adds specific limitations relating to a touchscreen interface on the kiosk, which is fully automated and self-serve.   The limitations recite with specificity various prompts, displayed on the interface, which instruct a customer step by step through the automated return process.  These instructions include directions on where to go to drop off the returned item at an unattended drop off area.  Thus, the claims of the Amendment are similar to those in Core Wireless and integrate the idea of a return area into a practical application of a self-service kiosk. 
	The claims are therefore eligible.

	Nonobviousness under §103:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection Office Action and that rejection is hereby withdrawn, as noted above.  The following is a description of the claimed features which, at least in part, overcome the prior art of record including the updated search.  
The claimed invention relates to a fully automated return kiosk located in a retail facility which allows a customer to return a previously purchased item without any assistance – and without any advance preparation or actions taken at home – from a store clerk or other employee.  Thus, the claimed invention recites a fully automated in-store self-service kiosk located within one of a plurality of retail facilities, wherein the kiosk is not staffed by any employee of the retailer and is located in an area of the retail facility accessible by the customer in possession of the item.
Furthermore, the claimed kiosk comprises a user interface configured to allow a customer to enter information using the reader or a touchscreen display relating to the purchase transaction and the item to be returned.  The interface includes a display to the customer a first prompt on the user interface to provide an identifier relating to [[a]] the purchase transaction in which at least one the item was previously purchased, wherein the identifier correlates the item to be returned with the previous return purchase transaction by the customer, wherein the identifier comprises at least one of an image of a purchase receipt, an e-receipt, an order number, a customer number, a UPC code, a credit card number, a telephone number, an email address, and a mailing address.  Second, third and fourth prompts continue to march the customer through the self-service return process step by step. 
Thus, the return system can automatically authorize without assistance of any employee of the retailer the return by analyzing data relating to at least one of purchase transactions, product information, store policies, warranty information, and customer profiles, wherein authorizing the return does not require assistance by a store worker.  Finally, the kiosk displays instructions to the customer on the user interface for delivering the product item to an unattended drop-off location in the retail facility where the kiosk is located, wherein the item is retrieved by an employee of the retailer at a time subsequent to the time of drop-off.  Therefore, the claimed kiosk enables the customer to perform the entire return transaction independently using the self-service kiosk such that the entire return transaction can be completed by the customer in the retail facility using only the self-service kiosk.
Accordingly, the prior art of record fails to teach or suggest, among other features, the foregoing features.  
The newly-cited, patent prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art:
U.S. Patent No. 7,455,226 to Hammond et al.  This reference is relevant to the features of collection of return data at a kiosk.
U.S. Patent No. 6,744,938 to Rantze et al.  This reference is relevant to the features of using a scanner to identify a product to be returned.
U.S. Patent No. 6,595,342 to Maritzen et al.  This reference is relevant to the features of a secured kiosk for product returns.
U.S. Patent No. 10,430,753 to Felix et al.  This reference is relevant to the features of an international return service.
U.S. Patent No. 10,733,578 to Ezell.  This reference is relevant to the features of a kiosk for recalls.
U.S. Patent No. 9,922,488 to Joshi et al.  This reference is relevant to the features of a kiosk for the return of rented items.
U.S. Patent Publication No. 2001/0037207 to Dejaeger.  This reference is relevant to the features of automated return processes.
PCT Patent Publication No. WO 2010/032253 to Patil.  This reference is relevant to the features of distributed kiosk services.
PCT Patent Publication No. WO 2004/067286 to Marchant et al.  This reference is relevant to the features of an archiving kiosk.

Non-Patent Literature:
Ganesh et al., “Web Services and Multi-Channel Integration:  A Proposed Framework,” Proceeding of IEEE International Conference on Web Services, Jan. 1, 2004.
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Whitman is considered the closest.
The Whitman reference is in a similar field of endeavor as the claimed invention, namely, the process of returning an item previously purchased from a retailer.  Furthermore, Whitman teaches the use of a kiosk in a retail facility for purposes of returning merchandise, wherein customers access the remote provider servers or a returns server to initiate the return process. Data is received regarding the returnee and the item condition. A return ticket, including a coded identifier, is transmitted, based on the data received, along with locations of extension stores. The returnee returns the item to an extension store, which is connected via a network and the returns server to the remote provider servers. The coded identifier is read at the extension store, and communicated information regarding the item is used to determine return. 
Therefore, Whitman fails to teach a return process that is completed entirely within the retail facility and without the assistance of any clerk or employee.  Whitman teaches that the customer must begin the process at home in order to generate the “return ticket” at home.  Furthermore, Whitman teaches that, once inside the retail facility, a helpful clerk completes the return process.  Therefore, Whitman fails to teach or suggest a completely automated, in-store return process.  

Of the non-patent literature of record, the publication to Ganesh is considered the closest.  However, this reference merely explains that web services can be used in the return process.  It does not teach a fully automated kiosk located within a retail facility.
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

January 28, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691